Citation Nr: 0922513	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  07-04 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from October 1971 to 
October 1973.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in October 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The Veteran provided testimony at a March 2008 hearing before 
the undersigned Veterans Law Judge.  This case was the 
subject of a Board remand dated in September 2008. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

This case was remanded by the Board in September 2008 for 
further adjudication and development.  The Veteran has 
contended that subsequent to the Board remand he has not 
received VA examination notices and other VA correspondence 
because of a change in address.  VA computerized notes 
apparently printed and associated with the claims file in 
December 2008 state that the Veteran's address and phone 
number provided by the Veterans Benefits Administration 
section of VA differed from the information in the Veterans 
Health Administration database.  The note requested that the 
Veteran's address be verified for accuracy before mailing of 
an examination notification letter.  It is not clear what, if 
any, action was taken in this regard prior to mailing the 
notice of scheduling of a VA examination to the Veteran.  The 
Veteran did not appear for the examination, which was 
requested in December 2008 and scheduled for January 2009.  
On April 24, 2009, the Veteran contacted VA by telephone to 
provide a change in address and telephone number.  A letter 
from the RO, dated on April 23, 2009, the day before to the 
date of the report of contact with the Veteran indicating a 
change in address, had been sent to a prior address.  The VA 
letter indicated that the Veteran's case was being forwarded 
to the Board, and does not appear to have been reissued to 
the new address.  The case was re-certified to the Board for 
appeal on April 30, 2009.  

Additional correspondence received by VA on April 24, 2009, 
but not associated with the claims file until after the 
correspondence was received by the Board in May 2009, states 
that the Veteran did not receive a supplemental statement of 
the case or notice of the scheduled VA examination.  

The Veteran should be scheduled for a VA examination to 
determine the current severity of his nonservice-connected 
disabilities and provided notice of that examination to his 
most recent address of record.  See 38 U.S.C.A. § 5103A(d).  
In addition, he should be issued a supplemental statement of 
the case at his most recent address of record.  See 38 C.F.R. 
§ 19.31.

Additionally, the Veteran's correspondence received on April 
24, 2009, included an authorization for release of medical 
information from a private medical facility that had been 
previously misidentified at his March 2008 Board hearing.  
While he had described having received relevant treatment at 
"St. Luke's" at his March 2008 Board hearing (see March 
2008 Board hearing transcript at page 5), he indicated in his 
April 2009 correspondence that the treatment described had 
actually taken place at St. Vincent Charity Hospital.  The 
records of treatment at St. Vincent Charity Hospital, from 
approximately 2006 to 2008, for various conditions (see April 
2009 authorization for release of medical information) would 
be useful in adjudication of the Veteran's claim.  See 38 
U.S.C.A. § 5103(a)-(c).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify the 
name and address of all providers of 
medical treatment for psychiatric 
disability, hepatitis C, and disability of 
the right hand, back, knees, and right 
lower leg, or any other disabling 
condition, from January 2005 forward.  
After any required releases for medical 
information are requested and obtained from 
the Veteran, an attempt should be made to 
obtain any records so identified that have 
not been previously obtained.

The records sought should include all 
relevant records of VA treatment that have 
not been previously associated with the 
claims fie.
 
The records sought should also include 
records of treatment at St. Vincent's 
Charity Hospital for various conditions 
from approximately 2006 to 2008.  See April 
2009 authorization for release of medical 
information. 

2.  Once all available medical records have 
been received, make arrangements with the 
appropriate VA medical facility or 
facilities for the Veteran to be afforded 
all appropriate VA examinations required for 
the purpose of determining the current 
severity of his nonservice-connected 
disabilities.

Notice of the examination(s) should be sent 
to the Veteran's most recent address of 
record. (See correspondence from Veteran 
dated in April 2009).

The RO should send the claims file to the 
examiner(s) for review, and the clinician(s) 
should indicate that the claims file was 
reviewed.
 
The examiner(s) should perform full range 
of motion studies of the back, knees, right 
leg (in light of his recent fracture of the 
leg), right hand, and any other body part 
affected by orthopedic or neurological 
disability, and comment on the functional 
limitations caused by pain, flare-ups of 
pain, weakness, fatigability, and 
incoordination.  Any additional functional 
limitation should be expressed as 
limitation of motion of the affected part.

For the Veteran's hepatitis C, the examiner 
should describe the nature and extent of 
the Veteran's present condition (including 
the presence of any fatigue, malaise, 
anorexia, weight loss, malnutrition, 
incapacitating episodes, nausea, vomiting, 
arthralgia, hepatomegaly, or right upper 
quadrant pain) and whether any current 
residuals of hepatitis C affect the 
Veteran's ability to obtain or maintain 
employment. 

With respect to any psychiatric disability 
found, to the extent possible, the 
examining clinician should distinguish 
disability due to any mental impairment not 
a result of drug or alcohol abuse, as 
opposed to any disability directly 
attributable to such substance abuse.  If 
any substance abuse is secondary to a 
psychiatric disability not itself diagnosed 
as drug or alcohol abuse (for example, if 
the Veteran is found to have a depressive 
disorder or an anxiety disorder and his 
alcohol or drug a abuse is a result of or 
aggravated by such anxiety or depression), 
the examiner should so state.  If the 
examiner can make no such distinction 
without resort to mere conjecture or pure 
speculation, the examiner should so state.

The examiners should also provide opinions 
on the combined effect of the Veteran's 
disabling conditions (excluding any drug 
and alcohol abuse found not to be secondary 
to another psychiatric disorder) on his 
ability to obtain or maintain substantial 
gainful employment, in light of factors 
such as the Veteran's age, education, and 
work experience.

If any other disabling condition is found 
upon examination, the examination report 
should include the nature of the disorder 
and the extent to which it is disabling.

The examiners are requested to provide a 
complete rationale for their opinions, 
based on their clinical experience, medical 
expertise, and established medical 
principles.  

3.  Readjudicate the issue on appeal.  
Readjudication should include whether 
referral for extraschedular consideration 
as warranted.  See 38 C.F.R. § 4.17(b).  If 
the benefit sought remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case, issued to the Veteran's most recent 
address of record (see correspondence from 
Veteran dated in April 2009) and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the Veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

